

117 S360 IS: 21st Century Space Grant Modernization Act of 2021
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 360IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mrs. Capito (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 51, United States Code, to modify the national space grant college and fellowship program, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Space Grant Modernization Act of 2021.2.National space grant college and fellowship program(a)PurposesSection 40301 of title 51, United States Code, is amended—(1)in paragraph (3)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by adding and after the semicolon at the end; and(C)by adding at the end the following:(D)promote equally the State and regional STEM interests of each space grant consortium;; and(2)in paragraph (4), by striking made up of university and industry members, in order to advance and inserting comprised of members of universities in each State and other entities, such as 2-year colleges, industries, science learning centers, museums, and government entities, to advance.(b)DefinitionsSection 40302 of title 51, United States Code, is amended—(1)by striking paragraph (3);(2)by inserting after paragraph (2) the following:(3)Lead institutionThe term lead institution means an entity in a State that—(A)was designated by the Administrator under section 40306, as in effect on the day before the date of the enactment of the 21st Century Space Grant Modernization Act of 2021; or(B)is designated by the Administrator under section 40303(d)(3).;(3)in paragraph (4), by striking space grant college, space grant regional consortium, institution of higher education, and inserting lead institution, space grant consortium,;(4)by striking paragraphs (6), (7), and (8);(5)by inserting after paragraph (5) the following:(6)Space grant consortiumThe term space grant consortium means a statewide group, led by a lead institution, that has established partnerships with other academic institutions, industries, science learning centers, museums, and government entities to promote a strong educational base in the space and aeronautical sciences.;(6)by redesignating paragraph (9) as paragraph (7);(7)in paragraph (7)(B), as so redesignated, by inserting and aeronautics after space;(8)by striking paragraph (10); and(9)by adding at the end the following:(8)STEMThe term STEM means science, technology, engineering, and mathematics..(c)Program objectiveSection 40303 of title 51, United States Code, is amended—(1)by striking subsections (d) and (e);(2)by redesignating subsection (c) as subsection (e); and(3)by striking subsection (b) and inserting the following:(b)Program objective(1)In generalThe Administrator shall carry out the national space grant college and fellowship program with the objective of providing hands-on research, training, and education programs with measurable outcomes in each State, including programs to provide—(A)internships, fellowships, and scholarships;(B)interdisciplinary hands-on mission programs and design projects;(C)student internships with industry or university researchers or at centers of the Administration;(D)faculty and curriculum development initiatives;(E)university-based research initiatives relating to the Administration and the STEM workforce needs of each State; or(F)STEM engagement programs for kindergarten through grade 12 teachers and students.(2)Program prioritiesIn carrying out the objective described in paragraph (1), the Administrator shall ensure that each program carried out by a space grant consortium under the national space grant college and fellowship program balances the following priorities:(A)The space and aeronautics research needs of the Administration, including the mission directorates.(B)The need to develop a national STEM workforce.(C)The STEM workforce needs of the State.(c)Program administered through space grant consortiaThe Administrator shall carry out the national space grant college and fellowship program through the space grant consortia.(d)Suspension; termination; new competition(1)SuspensionThe Administrator may, for cause and after an opportunity for hearing, suspend a lead institution that was designated by the Administrator under section 40306, as in effect on the day before the date of the enactment of the 21st Century Space Grant Modernization Act of 2021.(2)TerminationIf the issue resulting in a suspension under paragraph (1) is not resolved within a period determined by the Administrator, the Administrator may terminate the designation of the entity as a lead institution.(3)New competitionIf the Administrator terminates the designation of an entity as a lead institution, the Administrator may initiate a new competition in the applicable State for the designation of a lead institution..(d)GrantsSection 40304 of title 51, United States Code, is amended to read as follows:40304.Grants(a)Eligible space grant consortium definedIn this section, the term eligible space grant consortium means a space grant consortium that the Administrator has determined—(1)has the capability and objective to carry out not fewer than 3 of the 6 programs under section 40303(b)(1);(2)will carry out programs that balance the priorities described in section 40303(b)(2); and(3)is engaged in research, training, and education relating to space and aeronautics.(b)Grants(1)In generalThe Administrator shall award grants to the lead institutions of eligible space grant consortia to carry out the programs under section 40303(b)(1).(2)Request for proposals(A)In generalNot later than 180 days after the date of the enactment of the 21st Century Space Grant Modernization Act of 2021, the Administrator shall issue a request for proposals from space grant consortia for the award of grants under this section.(B)ApplicationsA lead institution of a space grant consortium that seeks a grant under this section shall submit, on behalf of such space grant consortium, an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require.(3)Grant awardsThe Administrator shall award 1 or more 5-year grants, disbursed in annual installments, to the lead institution of the eligible space grant consortium of—(A)each State;(B)the District of Columbia; and(C)the Commonwealth of Puerto Rico.(4)Use of fundsA grant awarded under this section shall be used by an eligible space grant consortium to carry out not fewer than 3 of the 6 programs under section 40303(b)(1).(c)Allocation of funding(1)Program implementation(A)In generalTo carry out the objective described in section 40303(b)(1), of the funds made available under section 40306 each fiscal year for the national space grant college and fellowship program, the Administrator shall allocate not less than 85 percent as follows:(i)The 52 eligible space grant consortia shall each receive an equal share.(ii)The territories of Guam and the United States Virgin Islands shall each receive funds equal to approximately 1/5 of the share for each eligible space grant consortia.(B)Matching requirementEach eligible space grant consortium shall match the funds allocated under subparagraph (A)(i) on a basis of not less than 1 non-Federal dollar for every 1 Federal dollar, except that any program funded under paragraph (3) or any program to carry out 1 or more internships or fellowships shall not be subject to that matching requirement.(2)Program administration(A)In generalOf the funds made available under section 40306 each fiscal year for the national space grant college and fellowship program, the Administrator shall allocate not more than 10 percent for the administration of the program.(B)Costs coveredThe funds allocated under subparagraph (A) shall cover all costs of the Administration associated with the administration of the national space grant college and fellowship program, including—(i)direct costs of the program, including costs relating to support services and civil service salaries and benefits;(ii)indirect general and administrative costs of centers and facilities of the Administration; and(iii)indirect general and administrative costs of the Administration headquarters.(3)Special programsOf the funds made available under section 40306 each fiscal year for the national space grant college and fellowship program, the Administrator shall allocate not more than 5 percent to the lead institutions of space grant consortia established as of the date of the enactment of the 21st Century Space Grant Modernization Act of 2021 for grants to carry out innovative approaches and programs to further science and education relating to the missions of the Administration and STEM disciplines.(d)Terms and conditions(1)LimitationsAmounts made available through a grant under this section may not be applied to—(A)the purchase of land;(B)the purchase, construction, preservation, or repair of a building; or(C)the purchase or construction of a launch facility or launch vehicle.(2)LeasesNotwithstanding paragraph (1), land, buildings, launch facilities, and launch vehicles may be leased under a grant on written approval by the Administrator.(3)Records(A)In generalAny person that receives or uses the proceeds of a grant under this section shall keep such records as the Administrator shall by regulation prescribe as being necessary and appropriate to facilitate effective audit and evaluation, including records that fully disclose the amount and disposition by a recipient of such proceeds, the total cost of the program or project in connection with which such proceeds were used, and the amount, if any, of such cost that was provided through other sources.(B)Maintenance of recordsRecords under subparagraph (A) shall be maintained for not less than 3 years after the date of completion of such a program or project.(C)AccessFor the purpose of audit and evaluation, the Administrator and the Comptroller General of the United States shall have access to any books, documents, papers, and records of receipts relating to a grant under this section, as determined by the Administrator or Comptroller General..(e)Program streamliningTitle 51, United States Code, is amended—(1)by striking sections 40305 through 40308, 40310, and 40311; and(2)by redesignating section 40309 as section 40305.(f)Authorization of appropriationsTitle 51, United States Code, is amended by adding after section 40305, as redesignated by subsection (e)(2), the following:40306.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the national space grant college and fellowship program..(g)Conforming amendmentThe table of sections at the beginning of chapter 403 of title 51, United States Code, is amended by striking the items relating to sections 40304 through 40311 and inserting the following:40304. Grants. 40305. Availability of other Federal personnel and data.40306. Authorization of appropriations..